DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/04/21 has been entered.  Claim 5 has been amended.  Claim 3 was previously cancelled.  Accordingly, claims 1-2 and 4-14 are pending and under examination.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Specification
The disclosure is objected to because the specification on page 1 should indicate the current status of all nonprovisional parent application references.  For example after the disclosure “is a continuation of U.S. Application Serial No. 13/497,846 filed March 23, 2012”.  Applicant should insert --now abandoned--.  
Appropriate correction is required.

The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Rejections Maintained
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

             Claims 1, 2, 4-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lebreton (US PGP 2009/0148435; previously cited) in view of Grabski (US PGP 2003/0054435; previously cited) in light of Gonzalez (US PGP 2003/0166062; previously cited) and Laursen (US PGP 2001/0051708; previously cited).  
Regarding claim 1, Lebreton discloses contacting the protein of interest with a cation exchange resin, such that the protein of interest binds to the resin (Lebreton, para 18, a protein composition is loaded onto a cation exchange column at a pH from 4 to 6). The protein of interest must have bound because it is not removed from the column until the subsequent elution step (cf Lebreton, para 18).
Regarding claims 1 and 13, Lebreton discloses washing with a washing buffer the cation exchange resin at a pH greater than the first pH (Lebreton, para 18, washing Gonzalez (Gonzalez, para 161). Where the pH value is usefully set below the pI of the target protein, the pH value would necessarily be less than the lowest pI (or most acidic) protein of interest. In this case Lebreton does in fact use a single washing buffer at a second pH that is greater than the first pH, but less than the pl of the most acidic isoform of the protein of interest as well as other steps and other buffers. The presence of other steps and buffers within the teaching of Lebreton do not preclude Lebreton's teachings as prior art.  
Although, Lebreton fails to teach the particular pH of the wash, that is a washing the cation exchange resin at a second pH that is greater than the first pH, but about 0.1 to about 0.6 pH units less than the pl of the most acidic isoform of the protein of interest (as described by claim 1) or second pH is about 0.1, 0.2, 0.3, 0.4, 0.5 or 0.6 pH units less than the pl of the most acidic isoform of the protein of interest (as described by claim 13).  However, it has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value for a result effective variable. “[Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation” Application of Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955). “No invention is involved in discovering optimum ranges of a process by routine experimentation.” Id. at 458, 105 USPQ at 236-237. The discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.” Applicants have not disclosed that the particular pH range of 01 to 0.6 Laursen (Laursen, para 28, washing the cation exchange resin of step (i) with a buffer having a pH and ionic strength sufficient to wash out the protein contaminants) ”) for steps of removing solutes as would occur in a wash or elution step where applicant fails to disclose that the claimed pH range leads to an unexpected result. Provided that the prior art teaches a use of a wash with a suitable pH, one of ordinary skill in the art would recognize that wash conditions could be optimized to achieve a desired wash.  Absent unexpected results, it would have been obvious for one of ordinary skill to discover the optimum workable ranges of pH disclosed by the prior art by normal optimization procedures know in the in the field of chromatography.

Regarding claims 1, Lebreton discloses directly eluting the protein of interest from the resin at a third pH that is about equal to or less than the first pH, thereby purifying the protein of interest (Lebreton, para 18, eluting the protein with a buffer having a pH between 5 to 6). For example, in the instance where the first pH (the load buffer) is 6, and the second buffer is pH 6.8; and elution buffer of pH 6 taught by 
Lebreton fails to disclose determining the pI of the most acidic isoform of the protein of interest and contacting the protein of interest with a cation exchange resin at a first pH that is less than the pl of the most acidic isoform of the protein of interest.
Grabski discloses determining the pl of the most acidic isoform of the protein of interest; and contacting the protein of interest with a cation exchange resin at a first pH that is less than the pl of the most acidic isoform of the protein of interest (Grabski, para 39 using capture conditions on a cation exchange resin where the buffer pH is below the pI of the protein, where the pH is below the pI of the protein captured, this protein is the most acidic isoform captured).
It would have been obvious to one of ordinary skill in the art at the time of the invention to determine the pI such that the first pH is set to less than the pI and contact the protein of interest at the first pH less than the pI as taught by Grabski and use this teaching with the purification method of Lebreton because Lebreton teaches binding proteins of interest to a cation exchange column (Lebreton, para 18) that is generic with respect to the pH relative to the target protein pI and Grabski teaches that the advantage of using a buffer pH lower than the pI of the protein of interest is that the protein will become positively charged, thereby enabling the protein to bind to the negatively charged cation exchange resin (Grabski, para 39). Where the pH value is usefully set below the pI of the target protein, the pH value would necessarily be less than the lowest pI (or most acidic) protein of interest. One of ordinary skill in the art would have a reasonable expectation of success in applying Grabski’s teaching of pH 
Regarding claim 2, Lebreton discloses that protein is loaded at a first pH (para 12) but does not teach a pH of 6.2 expressly. However, as described above, the Aller case (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)) supports the proposition that a claim is not patentable if the general conditions of the claim are taught by the prior and any difference can be optimized through routine experimentation. Here, the general conditions of the claim are taught by Lebreton and Grabski where Lebreton discloses that the pH values of the buffers are routinely varied (Lebreton, para 12, loading at a first pH). Moreover, the prior art, as evidenced by Gonzalez (Gonzalez, para 161, the loading buffer can be set about 1 pH unit below the pI of the protein to achieve proper binding on a cation exchange column), indicates that it is routine to establish conditions to bind protein to a cation exchange column using a pH and ionic strength sufficient for binding (Gonzalez, para 161). Accordingly, it would be no more than routine experimentation for the skilled artisan to optimize the prior art to arrive at the claimed pH conditions, so as to purify the target protein. In those cases where the target protein has a pI of 7.2 (for example), then a skilled artisan would use a first pH of 6.2 or less
Regarding claim 4, neither Lebreton nor Grabski teaches the third pH is about 4.5. However, as described above, the Aller case (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)) supports the proposition that a claim is not patentable if the general conditions of the claim are taught by the prior and any difference can be Laursen, para 29). Accordingly, it would be no more than routine experimentation for the skilled artisan to optimize the prior art to arrive at the claimed pH conditions, so as to purify the target protein.
Regarding claim 5 and 6, Lebreton teaches a clarified bulk and cell culture supernatant (para 93, clarified by centrifugation).
Regarding claim 7 and 8, Lebreton discloses mammalian cell culture and CHO cells (para 90).
Regarding claim 9, Lebreton discloses aggregates (para 36).  
Regarding claim 10 and 11, Lebreton discloses monoclonal antibodies (para 55). 
Regarding claim 12, Lebreton discloses human antibodies (para 17).

Regarding claims 14, Lebreton discloses directly eluting the protein of interest from the resin at a third pH that is about equal to or less than the first pH, thereby purifying the protein of interest (Lebreton, para 18, eluting the protein with a buffer having a pH between 5 to 6). For example, in the instance where the first pH (the load buffer) is 6, and the second buffer is pH 6.8; and elution buffer of pH 6 taught by Lebreton anticipates the claimed limitation. Note that prior to eluting, the resin had the second pH.  However, Lebreton fails to disclose where the third pH is less than the first 
However, it has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value for a result effective variable. “[Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation” Application of Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955). “No invention is involved in discovering optimum ranges of a process by routine experimentation.” Id. at 458, 105 USPQ at 236-237. The discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.” Applicants have not disclosed that the particular third pH of less than the first pH is for any particular purpose or solve any stated problem. Furthermore, Applicants’ disclose that it is within the skill in the art to select the appropriate pH and conditions such as conductivity (spec para 40 “optimal pH for washing the resin can be determined empirically for each protein of interest by monitoring the purity and yield of the purified protein”) and one of skill in the art would recognize that salt concentration and pH are interrelated result effective variables as evidenced by Laursen (Laursen, para 28, washing the cation exchange resin of step (i) with a buffer having a pH and ionic strength sufficient to wash out the protein contaminants) ”) for steps of removing solutes as would occur in a wash or elution step where applicant fails to disclose that the claimed pH range leads to an unexpected result. Provided that the prior art teaches a use of a wash with a suitable pH, one of ordinary skill in the art would recognize that wash conditions could be optimized to achieve a desired wash. Absent unexpected .

 Response to Arguments
Applicant's arguments filed 03/04/21 have been fully considered but they are not persuasive. 
           103 Rejections:
           Applicant states Lebreton in all cases requires two washing steps to be included and argues that claim 1 of the present invention is directed to CEX method using a single wash.  Applicant states that claim 1, when construed by one of skill in the art, requires steps (b), (c) and (d) to be carried out at a first, second and third pH, respectively, and thus does not allow for a further wash step to be inserted in between steps (c) and (d).
             This argument and statements are not found persuasive because the current claims utilize open language in reciting “comprising”.  The current claim as recited does not limit the claim to only a single wash but allows for embodiments wherein additional washes can be included.  The claim does not use language requiring the use of only a single wash step.  With respect to steps (b), (c) and (d) as argued by the applicant.  This argument is not found persuasive because the claims allow for the possibility of another wash step wherein the second wash step has a pH the same as the first wash step and thus is not a different pH.

Conclusion
           No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY W COUNTS whose telephone number is (571)272-0817.  The examiner can normally be reached on M-F 7:00-4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.